Citation Nr: 1328366	
Decision Date: 09/05/13    Archive Date: 09/16/13

DOCKET NO.  07-14 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim seeking service connection for schizophrenia.

2.  Entitlement to service connection for any other acquired 
psychiatric disorder other than schizophrenia (claimed as 
bipolar disorder).


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel


INTRODUCTION

The Veteran had active service from September 1980 to 
September 1984.  He also served with the U.S. Marine Corps 
Reserve (USMCR) from September 1984 until May 1988 at which 
time he was discharged under other than honorable 
conditions.

This appeal initially came to the Board of Veterans' Appeals 
(Board) from a May 2006 rating decision.  In December 2011, 
the Board denied the issue of service connection for a 
psychiatric condition other than schizophrenia, and remanded 
the issue of whether new and material evidence has been 
presented to reopen a claim of entitlement to service 
connection for schizophrenia.  The Veteran appealed this 
decision to the Court of Appeals for Veterans Claims 
(Court).  In November 2012, the Court vacated the Board 
decision and remanded the Veteran's claim for action 
consistent with the directives of a joint motion for remand 
(JMR). 

In this case, the Veteran originally filed his claim for 
entitlement to service connection for bipolar disorder; 
however, the Court subsequently held that the scope of a 
mental health disability claim includes any mental 
disability that may reasonably be encompassed by a 
claimant's description of the claim, reported symptoms, and 
other information of record.  Clemons v. Shinseki, 23 Vet. 
App. 1 (2009).  

Given this precedential decision, the Board recharacterized 
the issues on appeal.  The service connection claim was 
broadened to include any acquired psychiatric disability, 
other than schizophrenia, and the Board also recognized that 
the Veteran's claim, although not explicitly doing so, could 
be interpreted as an attempt to reopen the previously denied 
claim for service connection for schizophrenia and therefore 
added this issue.

The Board remanded this matter in April 2009, and then again 
in December 2011, for additional development, which has been 
completed.  Thus, because the Board's order was fully 
complied with, there is no prejudice for the Board to 
proceed.  See Stegall v. West, 11 Vet. App. 268 (1998). 

FINDINGS OF FACT

1.  The evidence of record makes it less likely than not 
that the Veteran's acquired psychiatric disability, other 
than schizophrenia, either began during or was otherwise 
caused by his military service or had its onset during a 
period of active duty for training. 

2.  In an April 1997 rating decision, the RO denied the 
Veteran's claim of entitlement to service connection for 
schizophrenia, and he did not initiate an appeal or submit 
new and material evidence within the one year appeal period.

3.  Evidence obtained since the April 1997 rating decision 
does not raise a reasonable possibility of substantiating 
the claim for service connection for schizophrenia at this 
time.


CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired 
psychiatric disorder, other than schizophrenia, have not 
been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).

2.  The August 2001 rating decision which denied entitlement 
to service connection for schizophrenia is final; new and 
material evidence has not been submitted, and the Veteran's 
claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.104(a), 3.156, 20.302 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
pre-existing injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  
"Service connection" basically means that the facts, shown 
by evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service 
in the Armed Forces, or if preexisting such service, was 
aggravated therein.  38 C.F.R. § 3.303.

The term "active military, naval or air service" is further 
defined as (1) active duty or a period of ACTDUTRA during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in line of duty, 
and (2) any period of INACTDUTRA during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty.  See 38 U.S.C.A. § 101(24).  
Service connection for disability arising from inactive duty 
training is permitted only for injuries, not diseases, 
incurred or aggravated in the line of duty, (with the 
exceptions for acute myocardial infarction, a cardiac 
arrest, or a cerebrovascular accident, not pertinent here).  
See Brooks v. Brown, 5 Vet. App. 484, 485 (1993).  

As such, for purposes of VA benefits, the key periods are 
those specific, discrete periods of active duty; any 
particular dates of active duty training during which the 
Veteran incurred or aggravated a disease or injury in line 
of duty; or a particular date of inactive duty training 
during which the Veteran incurred or aggravated a disease in 
line of duty.  Thus, simply being affiliated with a National 
Guard unit would not itself establish a basis for 
entitlement to VA benefits for any disability arising over 
the course of that same period.  Rather, as indicated, to 
establish VA service connection benefits, the claimed 
disability must have begun or been aggravated in line of 
duty during a specific period of active duty; during a 
specific period of active duty for training; or have 
resulted from an injury in line of duty during a period of 
inactive duty for training. 

In this case, because an acquired psychiatric disability is 
a disease, service connection would not be available if it 
was found to have been incurred during a period of inactive 
duty for training.  To warrant service connection for an 
acquired psychiatric disability, it would need to be shown 
that it was incurred or aggravated during a period of either 
active duty for training or active duty. 

As discussed briefly in the introduction, the Board 
previously denied the Veteran's claim for an acquired 
psychiatric disability, other than schizophrenia in December 
2011.  Essentially, the Board concluded that the Veteran's 
reserve service from which he was discharged under other 
than honorable conditions should serve as a bar to the 
receipt of VA benefits per 38 C.F.R. § 3.12.  

The Board also briefly explained that it did not even have 
to reach such a conclusion as to the status of discharge, 
because even if the Veteran's discharge status did not bar 
benefits, service connection would still not be warranted 
based on any period of reserve service, as the law 
specifically prohibits awarding service connection for any 
disease that manifests during reserve service, unless the 
disease manifests during a period of active duty for 
training.  

In this regard, it is important for the Veteran to 
understand that reserve service, under the law, is treated 
manifestly differently than active duty service for VA 
disability benefit purposes.  

As discussed below, service connection remains denied, and 
there is no prejudice to the Veteran in adjudicating his 
appeal, even if the RO has not specifically adjudicated the 
issue of whether this discharge from reserve service is a 
bar to benefits during that service.  The reason for this, 
which is explained below, is that even if the Veteran had 
received an honorable discharge from the Marine Corps 
Reserve, he would not be entitled to service connection for 
an acquired psychiatric disability for that period of 
service as the evidence does not show that his acquired 
psychiatric disability actually began either during active 
duty or during a period of active duty for training.
 
In this case, the Veteran seeks service connection for an 
acquired psychiatric disorder, claimed as bipolar disorder.  
The Veteran had active service from September 1980 to 
September 1984, and then served with the U.S. Marine Corps 
Reserve from September 1984 until May 1988.

Service treatment records (STRs) do not show complaint or 
treatment of bipolar disorder or any other mental health 
disorder during the Veteran's active service and he was 
found to be psychiatrically normal at his separation 
physical in August 1984.  As noted, the Veteran then 
enlisted in the Marine reserves, but the service treatment 
records from his period in the reserves also fails to 
describe any psychiatric symptomatology.  

Additionally, at a January 1987 annual examination he was 
again found to be psychiatrically normal.  The Veteran 
completed a medical history survey in conjunction with this 
physical on which he specifically denied any frequent 
trouble sleeping, depression/excessive worry, or any nervous 
trouble, providing factual evidence against his own claim at 
this time.  

The Veteran was discharged from the USMCR in May 1988 'under 
other than honorable conditions' for misconduct identified 
as drug abuse.  Specifically, the official administrative 
decision from the Navy Discharge and Review Board discharged 
the Veteran as unfit for service due to drug abuse.  A 
mental health disorder was not indicated at that time.

The first indication of a mental health disorder is dated 
December 1989, more than five years after separation from 
active duty service, at which time the Veteran was 
hospitalized and diagnosed with schizophrenia.  The first 
indication of a mental health disorder other than 
schizophrenia is dated December 1990, more than six years 
after separation from active duty service, at which time he 
was diagnosed with psychotic depression.  Thus, the medical 
evidence does not show that the Veteran's psychiatric 
symptomatology was unremitting from the time of service 
until it was first diagnosed approximately five years after 
active duty service was completed.

It does not appear that the Veteran is currently diagnosed 
with any psychosis, although several records have discussed 
psychotic features.  However, even if it were determined 
that the Veteran had a psychoses, a "chronic disease" listed 
under 38 C.F.R. § 3.309(a), service connection would still 
not be warranted under 38 C.F.R. § 3.303(b) for the 
following reasons.  See Walker v. Shinseki, 708 F.3d 1331 
(Fed. Cir. 2013):
 
As noted, no psychosis was diagnosed either while on active 
duty or within a year of the Veteran's separation from 
active service in 1984.  In fact no mental illness of any 
kind was noted for more than five years after the Veteran 
separated from active service.  Even the lay statements from 
the Veteran and his brother which are contained in the early 
psychiatric treatment records do not place the onset of 
psychiatric symptoms during active service.  Rather, they 
place the onset several years after service.  Thus, there is 
no indication in either the lay statements or treatment 
records (service or post-service) to show that the symptoms 
of a psychosis existed continuously from the time of active 
service to the present.  Such a conclusion is bolstered by 
the fact that the Veteran specifically denied any 
psychiatric impairment at a medical history survey completed 
in 1987. 

With regard to the Veteran's time in reserve service, the 
Court has determined that a claimant whose claim involves a 
period of ACDUTRA can never be entitled to the presumption 
of service connection.  See Smith v. Shinseki, 24 Vet. App. 
40 (2010).  Therefore, 38 C.F.R. § 3.303(b) does not apply 
to the Veteran's period of reserve service.  See Walker v. 
Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Psychiatric diagnoses rendered during the pendency of the 
Veteran's claim include depressive disorder, substance 
induced major depressive disorder, posttraumatic stress 
disorder (PTSD), and schizophrenia.  In April 2009, the 
Veteran reported a history of bipolar disorder, however, 
medical records do not confirm such a diagnosis and bipolar 
disorder is not a disorder with "unique and readily 
identifiable features" that is "capable of lay observation."  
See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  
Thus, the Veteran is not competent to self-diagnose himself 
with bipolar disorder.

As noted above, depressive disorder was diagnosed in 1990, 
more than six years after separation from service, weighing 
against the claim.  Neither the treatment records nor the 
Veteran's statements to medical providers or VA allege that 
the condition had onset during active service or is 
otherwise related to service.  Regarding substance inducted 
major depressive disorder, treatment records show that the 
Veteran has a long history, including diagnosis, of drug and 
alcohol abuse.  

The Board observes that VA's governing regulations define 
"alcohol abuse" as the use of alcoholic beverages over time, 
or such excessive use at any one time, sufficient to cause 
disability to or death of the user.  "Drug abuse" is defined 
as the use of illegal drugs (including prescription drugs 
that are illegally or illicitly obtained), the intentional 
use of prescription or non-prescription drugs for a purpose 
other than the medically intended use, or the use of 
substances other than alcohol to enjoy their intoxicating 
effects.  38 C.F.R. § 3.301.  Alcohol abuse and drug abuse, 
unless they are a secondary result of an organic disease or 
disability, are considered willful misconduct.  38 C.F.R. §§ 
3.301(c)(2), 3.301(c)(3).  The isolated and infrequent use 
of drugs by itself will not be considered willful 
misconduct.  However, the progressive and frequent use of 
drugs to the point of addiction will be considered willful 
misconduct.  38 C.F.R. § 3.301(c)(3).

VA's provisions prohibit a grant of direct service 
connection for drug or alcohol abuse based on incurrence or 
aggravation in the line of duty during service.  Pub. L. No. 
101-508, § 8052, 104 Stat. 1388, 1388- 351 (1990); 
VAOPGCPREC 2-98 (Feb. 10, 1998), 63 Fed. Reg. 31263 (1998).  
However, a Veteran may be service connected for an alcohol 
or drug abuse disability acquired as secondary to, or as a 
symptom of, a service-connected disability.  In order to 
qualify for service connection, the Veteran must establish, 
by clear medical evidence, that his alcohol or drug abuse 
disability is secondary to or is caused by a primary 
service-connected disorder, and that it is not due to 
willful wrongdoing.  Allen v. Principi, 237 F.3d 1368 (Fed. 
Cir. 2001).  In this case, assuming a causal relationship 
between the Veteran's in-service drug use and his currently 
diagnosed substance inducted major depressive disorder, 
there is no evidence that his substance abuse has ever been 
secondary to or a result of a service-connected condition.  
In this case, the substance abuse caused the mental health 
condition.  Therefore, service connection is barred as a 
matter of law, as such substance use amounts to willful 
misconduct.  38 C.F.R. §§ 3.301(c)(2), 3.301(c)(3).

Regarding PTSD, in February 2006 a VA provider discussed 
PTSD in relation to his experiences during Hurricane 
Katrina.  In May 2006, he mentioned that while he was not in 
combat during service, he was scared by a bomb threat in 
1983; however, STRs and personnel records do not corroborate 
the incident.  Noteworthy is that the Veteran did not 
mention the bomb scare prior to, or subsequent to, the May 
2006 appointment.  More importantly, the May 2006 record 
indicated that additional assessment was needed before 
rendering a diagnosis of PTSD.  Treatment records dated 
subsequent to May 2006 fail to show diagnosis of PTSD, 
weighing against the claim as there cannot be a grant of 
service connection without a current disability.  PTSD is 
simply not indicated by the best medical evidence in this 
case at this time.   

In addition to the medical evidence, the Board has 
considered the Veteran's statements to VA and to his medical 
providers.  Private and VA treatment records as well as 
records obtained from the Social Security Administration 
show that the Veteran has been treated since 1989 and 
hospitalized on multiple occasions for acquired psychiatric 
disabilities.  None of the treatment records show that he 
ever attributed his acquired psychiatric disabilities to his 
active duty service, providing more evidence against this 
claim.

At most, his statements indicate a belief that his acquired 
psychiatric disorders onset during his reserve service 
(1984-1988), but he has never actually alleged that his 
psychiatric symptoms first began during a period of active 
duty for training.  The JMR specifically found that the 
Board had not addressed the credibility or probative value 
of lay testimony from the Veteran's family which stated that 
his psychiatric symptoms were noted during his service in 
the reserves.

In May 2011, the Veteran's representative summarized these 
lay statements.  The representative stated that the records 
indicate psychiatric treatment from at least late 1989 when 
the Veteran sought care for headaches and behavioral changes 
after being struck in the head on the job.  In a November 
1989 report, the Veteran's family stated that the symptoms 
had existed for at least 6 months prior to the accident.  
Finally, the representative noted that the Veteran had 
stated in February 1990 that he had experienced psychiatric 
symptoms for 2.5 years.

As an initial point, these statements at best place the 
onset of the Veteran's psychiatric symptomatology during his 
time in the Marine Corps reserves.  However, these records 
do not even suggest that the symptoms began during a period 
of active duty for training.  The Board could begin a 
credibility analysis, but even taking these statements as 
accurate at this point, the fact remains that service 
connection is not warranted unless the evidence establishes 
that it is at least as likely as not (50 percent or greater) 
that a psychiatric disability began during active duty for 
training.  Simply developing a psychiatric disability and 
being in the military reserves at the time is not enough.  

Had there been a precipitating event during a period of 
active duty for training that triggered the onset of 
psychiatric symptomatology one would have expected the 
Veteran or his family members to mention it when the Veteran 
was first seeking psychiatric treatment in the late 1980s, 
as it is clear from the statements above that the Veteran's 
family was involved in his care and concerned with his well-
being from the very beginning of his treatment.  Nothing is 
indicated.   

Likewise had the Veteran begun experiencing psychiatric 
problems during a period of active duty for training, one 
would expect some evidence of psychiatric treatment in the 
service treatment records, as it is clear from the numerous 
records of treatment that the Veteran was not unwilling to 
seek medical care (the records are highly detailed).  As 
such, the absence of any mention of any psychiatric problems 
or symptoms in either the lay statements or service 
treatment records is a factor which weighs against the 
conclusion that his psychiatric symptoms first manifested 
during a period of active duty for training.

As noted above, STRs do not show any complaints of or 
treatment for an acquired psychiatric disability during 
reserve service, and the Veteran even specifically denied 
any psychiatric symptomatology on a medical history survey 
completed in 1987.

Based on the evidence, the Board cannot find that service 
connection for depression is warranted.  The evidence does 
not show onset of symptomatology during active service or 
within one year of active service.  The evidence shows that 
the onset of depression was 1990, more than six years after 
separation from service, which weighs against the conclusion 
that depression either began during or was otherwise caused 
by the Veteran's active military service.  See Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period 
of absence of medical complaints for condition can be 
considered as a factor in resolving claim).

The Veteran's statements do not allege continuity of 
symptomatology of depression since service.  Specifically, 
1989 VA treatment records show he alleged that his 
schizophrenia symptoms had onset after a head injury.  He 
did not have depression, PTSD or any other acquired 
psychiatric disability at that time.  In 2006, he told 
treating providers that he started hearing voices in his 
late twenties, which would equate to the late 1980s, not 
during his period of active service.  While he alleged 
during one May 2006 mental health appointment that he was 
scared by a bomb threat in 1983, he never mentioned that 
incident prior to or subsequent to that appointment, which 
weighs against a finding of trauma or a stressor in service.  
Madden v. Gober, 125 F.3d 1477, 1481 (Board is entitled to 
discount the credibility of evidence in light of its own 
inherent characteristics and its relationship to other items 
of evidence).  

Further, his personnel records do not substantiate the 
occurrence of a bomb threat.  With the exception of the 
allegation of the in-service bomb threat, an allegation made 
subsequent to filing his service connection claim, not once 
prior to or subsequent to May 2006 has the Veteran told his 
treating providers that any of his acquired psychiatric 
disorders were related to service, weighing against his 
claim.  The JMR did not disagree with this conclusion.

Simply stated, a review of the evidence fails to show that 
depression had onset during service, within one year of 
separation from service, or is in any other way related to 
active service, and provides evidence against such a 
finding, with significant evidence, including the Veteran's 
own prior statements, indicating that this problem began 
after service.   

Further, neither the medical nor the lay evidence supports a 
finding of continuity of symptomatology of depression since 
service and actually provides evidence against such a 
finding.  Therefore, service connection for depression is 
not warranted.

As noted above, the Veteran does not have diagnosis of PTSD 
or bipolar disorder; therefore, service-connection cannot be 
granted for these acquired psychiatric disabilities.  
Finally, service connection is barred for substance abuse 
induced major depressive disorder.

In light of the above discussion, the Board concludes that 
the preponderance of the evidence is against the claim for 
service connection for an acquired psychiatric disorder 
other than schizophrenia and there is no doubt to be 
otherwise resolved.  As such, the appeal is denied.

II.  New and Material Evidence

The Veteran's claim of entitlement to service connection for 
schizophrenia was denied in an April 1997 rating decision.  
He neither filed a notice of disagreement with this rating 
decision nor submitted any additional evidence within a 
year, and the rating decision therefore became final.  38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.156(b), 3.160(d), 
20.302.  However, a previously denied claim may be reopened 
by the submission of new and material evidence.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.

New evidence is defined as evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

In order to be "new and material" evidence, the evidence 
must not be cumulative or redundant, and "must raise a 
reasonable possibility of substantiating the claim," which 
has been found to be enabling, not preclusive.  See Shade v. 
Shinseki, 24 Vet. App. 110 (2010).  When determining whether 
the claim should be reopened, the credibility of the newly 
submitted evidence is to be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1991).

At the time of the April 1997 rating decision, the evidence 
of record included service treatment records, which did not 
show any psychiatric impairment; VA treatment records 
showing that the Veteran was hospitalized for treatment of 
schizophrenia in January 1996; and a decision by the Social 
Security Administration (SSA) awarding the Veteran 
disability for schizophrenia.  The Veteran's VA claim was 
denied as there was no showing that his schizophrenia either 
began during or was otherwise caused by his military 
service. 

Since April 1997, hundreds of pages of medical records from 
VA and from the SSA have been associated with the Veteran's 
claims file; service personnel records have also been 
obtained.  However, while these records are "new" in that 
they were not previously considered, the records are not 
material in that they only describe a diagnosis of 
schizophrenia, without giving any indication that 
schizophrenia either began during or was otherwise caused by 
the Veteran's military service.  Because the records provide 
no new information associating the condition with service, 
they are not considered to be material.

Of note, there were several comments from family members of 
the Veteran in the treatment records which were obtained 
since 1997, addressing the onset of the Veteran's 
psychiatric symptomatology.  The representative also 
specifically identified these comments in the May 2011 
informal hearing presentation.  For example, in a December 
6, 1989 treatment record, the Veteran's brother stated that 
he had noticed psychiatric symptoms over the previous six 
months.  The Veteran had also reported in February 1990 that 
he had been experiencing psychiatric symptoms for 2.5 years.  
However, while these statements might be considered relevant 
and material if the Veteran had been in active service 
through 1988, they are not material in this case because the 
Veteran was on reserve duty during this time.  They do not 
provide a basis to grant the claim, even if presumed true.    

Essentially, there has been no assertion that the Veteran's 
psychiatric symptoms began during a period of active duty 
for training, only that they began while he was in the 
reserves.  As noted, service connection is not warranted for 
psychiatric diseases which first manifest while someone is 
in the reserves solely by virtue of them being in the 
reserves.  In fact, service connection is not even warranted 
for psychiatric diseases which first manifest during 
inactive duty for training.  Rather, to warrant service 
connection for psychiatric symptomatology first manifesting 
during reserve service, the symptoms must first manifest 
while a Veteran is on active duty for training.  As such, 
the statements by the Veteran and his family, even assuming 
them to be credible for the purpose of reopening, are not 
considered to raise a reasonable possibility of 
substantiating the Veteran's claim as they do not suggest in 
any way that the Veteran's psychiatric symptoms first 
manifested during a period of active duty for training or 
active duty.  They indicate nothing that would connect the 
Veteran's service in the reserves to the cause of the 
problem; they simply indicate that the Veteran was in the 
reserves when the problem began (not a basis for a grant of 
this claim). 

Thus, as described, new and material evidence has not been 
presented, and the Veteran's request to reopen his 
previously denied claim is denied.  The Board is aware that 
when determining whether the submitted evidence meets the 
definition of new and material evidence, VA must consider 
whether the new evidence could, if the claim were reopened, 
reasonably result in substantiation of the claim.  Shade v. 
Shinseki, 24 Vet. App. 110, 118 (2010).  Pursuant to Shade, 
evidence is considered new if it has not been previously 
submitted to agency decisionmakers, and it is material if, 
when considered with the evidence of record, it would at 
least trigger VA's duty to assist by providing a medical 
opinion, which might raise a reasonable possibility of 
substantiating the claim.  Id.  The Court interprets the 
language of 38 C.F.R. § 3.156(a) as creating a low 
threshold, and views the phrase "raises a reasonable 
possibility of substantiating the claim" as "enabling rather 
than precluding reopening."  

The Board acknowledges that this is a low threshold, but it 
is a threshold nonetheless, and as described the evidence 
that has been added since 1997 does not reach that 
threshold.  To address Shade more precisely, this evidence 
would not trigger any additional duty to assist on the part 
of VA, as none of it even suggests that the Veteran's 
acquired psychiatric disability onset during a period of 
active duty for training.  The low threshold has not been 
met, particularly in light of the facts presented in this 
case and the unique contentions raised. 

It is important for the Veteran to understand that even if 
the Board were to reopen the claim for service connection 
for schizophrenia, there is significant evidence against 
this claim, including, but not limited to, the Veteran's 
service treatment records, which do not show any psychiatric 
complaints or treatment, and the post-service treatment 
records which also do not show any psychiatric complaints or 
treatment for several years after active duty service and 
show no psychiatric complaints during a period of active 
duty for training, and the Veteran own prior statements (as 
cited above).  Thus, even if the claim were to be reopened, 
the claim, for reasons cited above, would be denied.    

As such, the Veteran's request to reopen his previously 
denied claim for service connection for schizophrenia is 
denied. 

III.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision 
on a claim for VA benefits and must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will 
seek to provide; and (3) inform the claimant about the 
information and evidence the claimant is expected to 
provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II).  With respect to service connection 
claims, a section 5103(a) notice should also advise a 
claimant of the criteria for establishing a disability 
rating and effective date of award.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by a 
letter dated in January 2012, which informed the Veteran of 
all the elements required by the Pelegrini II Court as 
stated above.  The letter also informed the Veteran how 
disability ratings and effective dates were established; and 
informed him both what "new" and "material" meant in the 
context of his back disability claim, and why his claim had 
previously been denied.  See Kent v. Nicholson, 20 Vet. App. 
1 (2006).  Under these circumstances, the Board finds that 
the notification requirements of the VCAA have been 
satisfied as to content. 

The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the Veteran was not given prior to the first 
adjudication of the claim, the Veteran has been provided 
with every opportunity to submit evidence and argument in 
support of his claim and ample time to respond to VA 
notices.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  Additionally, the Veteran's claim was readjudicated 
following completion of the notice requirements.

As to VA's duty to assist, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Service treatment records and personnel records have been 
obtained, as have numerous VA treatment records and SSA 
records.  

It is noted that attempts were made to contact Pendleton 
Memorial Methodist Hospital, but a response was noted that 
any records pertaining to the Veteran would have been 
destroyed in 2007.  The Veteran and his representative were 
informed of this development in March 2010.  As such, a 
remand is not necessary to seek any treatment records.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  

The Veteran was also offered the opportunity to testify at a 
hearing before the Board, but he declined.

While a medical opinion of record was not provided with 
regard to the Veteran's previously denied claim, VA is not 
required to obtain an examination or obtain a medical 
opinion because VA has determined that new and material 
evidence has not been received and the claim has not been 
reopened.  See Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334, 1341-44 (Fed. Cir. 2003).  
As such, an opinion is not necessary with regard to the 
claim for schizophrenia.  

A VA medical opinion was also not provided with regard to 
the issue of service connection for an acquired psychiatric 
disability, other than schizophrenia.  However, the Federal 
Circuit Court of Appeals (Federal Circuit) has recognized 
that there is not a duty to provide an examination in every 
case.  See  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 
2010).  Rather, the Secretary's obligation under 38 U.S.C. § 
5103A(d) to provide the Veteran with a medical examination 
or to obtain a medical opinion is not triggered unless there 
is an indication that the disability or persistent or 
recurrent symptoms of a disability may be associated with 
the Veteran's service or with another service-connected 
disability.  See McLendon v. Nicholson, 20 Vet. App.79, 81 
(2006).  The record in this case is negative for any 
indication, other than the Veteran's own assertion, and the 
assertions of his family and representative, that his 
acquired psychiatric disability, other than schizophrenia, 
either began during or was otherwise caused by the Veteran's 
military service.  However, these statements do not actually 
suggest that the symptoms began while he was on either 
active duty or on active duty for training.  Rather they 
suggest only that the symptoms began while he was in the 
Marine Corps reserves, which as was explained in the body of 
this decision does not warrant service connection.  As such, 
these lay statements are insufficient to trigger VA's duty 
to provide an examination with an opinion, as they do not 
provide any indication that the Veteran's current acquired 
psychiatric disability even may be related to the in-service 
event.  See Waters, 601 F.3d 1274.  
 
As such, VA has satisfied its duties to notify and assist, 
and additional development efforts would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
Because VA's duties to notify and assist have been met, 
there is no prejudice to the Veteran in adjudicating this 
appeal.



ORDER

Service connection for an acquired psychiatric disability, 
other than schizophrenia, is denied.

New and material evidence has not been presented to reopen a 
claim of entitlement to service connection for 
schizophrenia, and the Veteran's claim is not reopened.


____________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


